[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                 No. 05-14696               ELEVENTH CIRCUIT
                             Non-Argument Calendar             MARCH 29, 2006
                           ________________________          THOMAS K. KAHN
                                                                  CLERK
                  D. C. Docket No. 00-00647-CV-ORL-19-KRS

RICHARD A. BROUGH, JR.,

                                                              Plaintiff-
                                                              Counter-Defendant
                                                              Appellee,

                                      versus

IMPERIAL STERLING LTD,
a Delaware corporation,

                                                             Defendant-
                                                             Counter-Claimant
                                                             Appellant,

HARRIET GOLDING,
a.k.a. Harriet Golding Martin,

                                                             Counter-Claimant
                                                             Counter-Defendant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (March 29, 2006)
Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      In Brough v. Imperial Sterling Ltd., 297 F.3d 1172 (11th Cir. 2002), we

affirmed a jury verdict awarding Richard A. Brough, Jr. (Brough) damages for

breach of an employment contract which entitled him to commissions on the sale

of Imperial Sterling’s Florida properties. We affirmed the jury’s award of

$406,000 for commissions on property sold before trial, and $208,560 for lost

salary, benefits, and vehicle allowance. We reversed the award of $2,585,000 for

future commissions on properties not yet sold. We then entered an order granting,

in part, Brough’s motion for appellate attorney’s fees incurred in successfully

defending the $406,000 award for unpaid commissions, and remanded the entire

matter back to the district court for a determination as to a reasonable amount. On

remand, the matter was referred to a magistrate judge who filed a report and

recommendation recommending that Brough be awarded $215,467.24 for trial fees

and 23,063.00 for appellate fees. After conducting a de novo review, the district

court, in a separate opinion, reduced the trial fees by $600 but otherwise adopted

the magistrate judge’s report and recommendation. Attorney’s fees and costs

totaled $248,968.70. Imperial Sterling appeals, contending that the district court

(1) failed to follow this Court’s mandate, and (2) based the attorney’s fee award on



                                          2
improper standards.

      We review an award of attorney’s fees for abuse of discretion. Waters v.

Intern. Precious Metals Corp., 190 F.3d 1291, 1293 (11th Cir. 1999). “The district

court has great latitude in formulating attorney’s fees awards subject only to the

necessity of explaining its reasoning so that we can undertake our review.” Id.

(internal quotations omitted). Under the abuse of discretion standard, “there will

be occasions in which we affirm the district court even though we would have gone

the other way had it been our call.” Id. “[T]he abuse of discretion standard allows

a range of choice for the district court, so long as that choice does not constitute a

clear error of judgment.” Id.

      After a careful review of the party’s briefs and the record, we find no

deviation from our prior order limiting appellate attorney’s fees to those incurred

in defending the $406,000 award for lost commissions. Nor do we find any other

errors that would be sufficient to amount to an abuse of discretion. The district

court ably conducted a review of the record and considered the evidence in support

of and in opposition to the attorney’s fees requested. Our review fails to show that

the district court abused its discretion in calculating reasonable attorney’s fees.

Accordingly, we affirm.

      AFFIRMED.



                                           3